Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Screenivas (US 5,231,406).
Regarding claim 1, Screenivas discloses in Figures 2-3, a circularly polarized array antenna, comprising: 
a dielectric material substrate (32); and 
at least one unit antenna (52, Fig. 3) including a plurality of radiators (G’, F’, E’, H’) arranged sequentially in a rotational direction on the dielectric material substrate (32) such that feeders of the plurality of radiators have a phase difference,
 wherein the plurality of radiators (G’, F’, E’, H’) are arranged in a diagonal direction with respect to a first direction (horizontal direction) and a second direction (vertical direction) crossing each other, and wherein radiators (G’, F’, E’, H’) neighboring each other in the first direction or the second direction, among the plurality of radiators (G’, F’, E’, H’), are spaced apart by a gap of at least a width of the radiators neighboring each other in the first direction or the second direction.
Regarding claim 2, as applied to claim 1, Screenivas discloses in Figure 3, wherein the plurality of radiators include a first radiator (G’) , a second radiator (F’), a third radiator (E’), and a fourth radiator (H’) arranged in a clockwise direction, and configured to be fed such that phase differences of the first radiator (G’), the second radiator (F’), the third radiator (E’), and the fourth radiator (H’) are 0°, 90°, 180°, and 270°, respectively.
Regarding claims 3-4, as applied to claim 1, Screenivas discloses in col. 5, lines 5-15,
wherein the plurality of radiators include a first radiator, a second radiator, and a third radiator arranged in a triangle, and configured to be fed such that phase differences of the first radiator, the second radiator, and the third radiator are 0°, 120°, and 240°, respectively (“N elements in the array, the feed location of each patch is rotated by 360°/N from the previous patch in the sequence so that the feed locations within the array are substantially uniformly spaced around 360.degree”, see col. 5, lines 5-15);
wherein the plurality of radiators include a first radiator and a second radiator configured to be fed such that phase differences of the first radiator and the second radiator are 0° and 180°, respectively (“N elements in the array, the feed location of each patch is rotated by 360°/N from the previous patch in the sequence so that the feed locations within the array are substantially uniformly spaced around 360.degree”, see col. 5, lines 5-15).
Regarding claims 5-6, as applied to claim 1, Screenivas discloses in Figure 3, wherein the at least one unit antenna comprises a plurality of unit antenna (52, 54) arranged on the dielectric material substrate (32) in the first direction or the second direction;
wherein the plurality of radiators (G’, F’, E’, H’; I’, L’, K’, J’) of each of the plurality of unit antennas (52, 54) are arranged in at least two rows, and
wherein radiators positioned in different rows with respect to each other, among the plurality of radiators of each of the plurality of unit antennas, are disposed staggered with respect to each other.
Regarding claims 7-8, as applied to claim 6, Screenivas discloses in Figure 3, 
wherein radiators of different unit antennas (52, 54), among the plurality of radiators of each of the plurality of unit antennas, neighboring each other in the first direction (horizontal direction) are spaced apart by a gap that is equal to or greater than a maximum width of each of the radiators of the different unit antennas measured in the first direction;
wherein radiators of different unit antennas (52, 54), among the plurality of radiators of each of the plurality of the unit antennas, neighboring each other in the second direction (vertical direction) are spaced apart by a gap that is equal to or greater than a maximum width of the radiators of the different unit antennas measured in the second direction.
Regarding claim 12, as applied to claim 1, Screenivas discloses in Figure 3, wherein the plurality of radiators (G’, F’, E’, H’) are respectively connected to feeding lines separated from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Screenivas in view of Ryu (US 2020/0403322).
Regarding claims 9 and 13, Screenivas discloses every feature of claimed invention as expressly recited in claim 1, except for
wherein at least parts of the radiators neighboring each other in the first direction are positioned on different layers with respect to a thickness direction of the dielectric material substrate.
Ryu discloses in Figure 3, wherein at least parts of the radiators (220, 320) neighboring each other in the first direction are positioned on different layers (420, 430) with respect to a thickness direction of the dielectric material substrate.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radiators of Screenivas with the radiators positioned on different layers as taught by Ryu for improving isolation of the radiators. Therefore, to employ having the at least parts of radiators as claimed invention would have been obvious to person skill in the art.
Regarding claims 10-11 and 14-15, as applied to claim 9, Screenivas discloses in Figure 3, 
wherein each radiator among the plurality of radiators includes a driving patch (G’) connected to a respective feeder among the feeders, and a coupling patch (G) spaced apart from the driving patch in a thickness direction of the dielectric material substrate;
wherein the coupling patch of one of the radiators neighboring each other in the first direction is positioned on a same layer as the driving patch of another one of the radiators neighboring each other.
Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Screenivas in view of Liu (US 20210044011).
Regarding claim 16, Screenivas discloses in Figures 2-3, a circularly polarized array antenna module, comprising:
a substrate (32, Fig. 2);
at least one circularly polarized array antenna disposed on one side of the substrate; and
wherein the circularly polarized array antenna includes at least one unit antenna (52, Fig. 3) including a plurality of radiators (G’, F’, E’, H’) sequentially arranged in a rotational direction such that there is a phase difference of feeders on the substrate,
wherein the plurality of radiators (G’, F’, E’, H’) are arranged in a diagonal direction with respect to a first direction (horizontal direction) and a second direction (vertical direction) crossing each other, and
wherein radiators neighboring each other in the first direction or the second direction, among the plurality of radiators, are spaced apart by a gap of at least a width of the radiators neighboring each other in the first direction or the second direction.
Screenivas does not disclose at least one electronic element installed on another side of the substrate. However, such difference is not new. At least one electronic element on another side of a substrate to provide an antenna module is not new. One of such examples is the teaching of Liu, in Figure 2, at least one electronic element (2) installed on another side of the substrate.
Therefore, to employ having the electronic element as claimed invention would have been obvious to person skill in the art.
Regarding claim 17, as applied to claim 16, Screenivas discloses in Figure 3, 
wherein the radiators neighboring each other in the first direction are spaced apart by a gap that is equal to or greater than a maximum width, in the first direction, of the radiators neighboring each other in the first direction.
Regarding claim 18, as applied to claim 16, Screenivas discloses in Figure 3, 
wherein the at least one unit antenna comprises a plurality of the unit antennas (52, 54) arranged on the dielectric material substrate (32) in the first direction or the second direction, and
wherein radiators (E’, H’; L’, I’) of different unit antennas (52, 54), among the plurality of radiators of each of the plurality of unit antennas, neighboring each other in the first direction (horizontal direction) are spaced apart by a gap that is equal to or greater than a maximum width of the radiators of the different unit antennas measured in the first direction.
Regarding claim 19, as applied to claim 16, Screenivas discloses in Figure 3, 
wherein the at least one unit antenna comprises a plurality of unit antennas (52, 54) arranged on the dielectric material substrate (32) in the first direction or the second direction, and
wherein radiators (E’, H’; L’, I’) of different unit antennas (52, 54), among the plurality of radiators of each of the plurality of unit antennas, neighboring each other in the second direction (vertical direction) are spaced apart by a gap that is equal to or greater than a maximum width of the radiators of the different unit antennas measured in the second direction.
Regarding claim 21, as applied to claim 16, wherein the plurality of radiators are respectively connected to feeding lines separated from each other.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Screenivas in view of Liu (US 20210044011) and further in view of Ryu (US 2020/0403322).
Regarding claim 20, Screenivas discloses every feature of claim invention as expressly recited in claim 16, except for wherein at least parts of the radiators neighboring each other in the first direction are positioned on different layers with respect to a thickness direction of the dielectric material substrate.
Ryu discloses in Figure 3, wherein at least parts of the radiators (220, 320) neighboring each other in the first direction are positioned on different layers (420, 430) with respect to a thickness direction of the dielectric material substrate.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radiators of Screenivas with the radiators positioned on different layers as taught by Ryu for improving isolation of the radiators. Therefore, to employ having the at least parts of radiators as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845